         Case 2:21-cv-00685-DB Document 5 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL SALAS,                                      No. 2:21-cv-0685 DB P
12                       Plaintiff,
13           v.
14    K. ALLISON, et al.,                                ORDER
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request to proceed in forma pauperis. In his complaint, plaintiff

19   alleges violations of his civil rights by defendants. The alleged violations took place in Kern

20   County, which is part of the Fresno Division of the United States District Court for the Eastern

21   District of California. See Local Rule 120(d).

22          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

23   division of a court may, on the court’s own motion, be transferred to the proper division of the

24   court. Therefore, this action will be transferred to the Fresno Division of the court. In light of

25   1996 amendments to 28 U.S.C. § 1915, this court will not rule on plaintiff’s request to proceed in

26   forma pauperis.

27          Good cause appearing, IT IS HEREBY ORDERED that:

28          1. This court has not ruled on plaintiff’s request to proceed in forma pauperis;
                                                        1
          Case 2:21-cv-00685-DB Document 5 Filed 04/22/21 Page 2 of 2


 1            2. This action is transferred to the United States District Court for the Eastern District of

 2   California sitting in Fresno; and

 3            3. All future filings shall reference the new Fresno case number assigned and shall be

 4   filed at:
                                  United States District Court
 5                                Eastern District of California
                                  2500 Tulare Street
 6                                Fresno, CA 93721
 7

 8   Dated: April 21, 2021

 9

10

11

12

13

14

15   DLB:9
     DB/prisoner-civil rights/sala0685.22
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
